NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3015-18T2

CRISTIAN VASILE,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
______________________________

                    Submitted March 2, 2020 – Decided May 12, 2020

                    Before Judges Vernoia and Susswein.

                    On appeal from the New Jersey Department of
                    Corrections.

                    Cristian Vasile, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Sookie Bae, Assistant Attorney General, of
                    counsel; Beonica A. McClanahan, Deputy Attorney
                    General, on the brief).

PER CURIAM
      Petitioner, Cristian Vasile, is a State Prison inmate. He appeals pro se

from a Department of Corrections (DOC) final agency decision finding that he

used an unprescribed prohibited substance, Suboxone, in violation of N.J.A.C.

10A:4-4.1(a)(2)(xvi). The hearing officer imposed 120 days of administrative

segregation; a 120-day loss of commutation credits; 365 days of urine

monitoring; a 365-day loss of contact visits; and a 15-day loss of recreation

privileges.

      Vasile contends on appeal that DOC did not prove the chain of custody of

the urine specimen that tested positive for Suboxone. He also contends that the

corrections officer who collected the specimen inappropriately served as the

investigating officer after the disciplinary charge was filed. Finally, Vasile

contends his due process rights were violated because the hearing officer denied

his request for the urinalysis results of the nine other inmates who were tested

at the same time. After reviewing the record in light of the applicable legal

principles, we reject Vasile's contentions and affirm the disciplinary conviction.

                                        I.

      In January 2019, Vasile and nine other inmates were administratively

transferred from the Bayside State Prison Farm Unit to the medium unit. As a

routine procedure, all ten inmates were required to submit a urine specimen for


                                                                          A-3015-18T2
                                        2
on-site analysis. Corrections Officer Alvarez collected the specimens. After

Vasile's specimen tested positive for Suboxone, Corrections Sergeant Probst

conducted an initial interview with Vasile and filed a disciplinary report. The

urine specimen was refrigerated and sent to a laboratory for confirmatory

testing. That test confirmed the initial on-site results. Corrections Sergeant

Saduk served the resulting disciplinary charge on Vasile, conducted a follow-up

investigation, and referred the matter to a hearing officer.

      At the disciplinary hearing, Vasile was represented by counsel substitute.

Vasile was afforded the opportunity to cross-examine Sergeant Probst. Counsel

substitute argued that Vasile had not used unprescribed drugs. 1 However, Vasile

presented no evidence to support that claim. Vasile declined the opportunity to

call witnesses, and he did not testify on his own behalf at the hearing.

                                        II.

      We begin our analysis by acknowledging certain legal principles that

govern this appeal. We will disturb the DOC's final agency decision only if we

determine it is "arbitrary, capricious or unreasonable," or is unsupported "by



1
  On appeal, Vasile now also claims that the specimen cups were not labeled.
At the hearing, Probst testified on cross-examination that he did not witness the
specimen cups being labeled. However, Vasile presented no testimony or other
evidence that the cups were unlabeled.
                                                                           A-3015-18T2
                                        3
substantial credible evidence in the record as a whole." Henry v. Rahway State

Prison, 81 N.J. 571, 579–80 (1980) (citing Campbell v. Dep't of Civil Serv., 39
N.J. 556, 562 (1963)). Despite this deferential standard, our review is not

"perfunctory," nor is "our function . . . merely [to] rubberstamp an agency's

decision[.]" Figueroa v. N.J. Dep't of Corr., 414 N.J. Super. 186, 191 (App. Div.

2010) (citations omitted). Rather, "[w]e are constrained to engage in a 'careful

and principled consideration of the agency record and findings.'" Williams, 330
N.J. Super. at 204 (quoting Mayflower Sec. Co. v. Bureau of Sec., 64 N.J. 85,

93 (1973)).

      In doing so, we remain mindful of DOC's important mission to maintain

prison safety and security, which is threatened by unauthorized drug use. See

Blanchard v. N.J. Dep't of Corr., 461 N.J. Super. 231, 238 (App. Div. 2019)

(noting that prisons are dangerous, volatile places and that "inmates'

unauthorized narcotics use and possession seriously threaten[s] prison safety

and security" (citing Hamilton v. N.J. Dep't of Corr., 366 N.J. Super. 284, 289

(App. Div. 2004))).

      Applying those foundational principles, we reject Vasile's contention that

DOC failed to establish a proper chain of custody of his urine specimen. The

record shows to the contrary that every step from collection to initial on -site


                                                                         A-3015-18T2
                                       4
testing to refrigerated storage to delivery to the laboratory for confirmatory

testing was properly documented and proved at the hearing.

      So too, Vasile's contention that Sergeant Probst improperly served both as

an officer involved in the specimen collection process and as the investigating

officer is belied by the record.2 Sergeant Probst served neither of those roles.

Rather, it was Officer Alvarez who collected and documented the collection of

Vasile's urine. Similarly, it was Sergeant Saduk who conducted an investigation

after a confirmatory lab test confirmed that Vasile's urine specimen was positive

for Suboxone. Sergeant Saduk played no role in the collection, handling, or

testing of Vasile's urine specimen.

      We also reject Vasile's contention that his due process rights were violated

because the hearing officer denied his request for the urinalysis results of the

nine other inmates who were tested at the same time.        Vasile has failed to

demonstrate the relevancy of the other test results. He was disciplined based on

the urinalysis results of his own specimen.

      Likewise, we reject Vasile's contention he was denied due process because

he was not permitted to call as witnesses the other inmates who were tested. The


2
    N.J.A.C. 10A:4-9.5(b) requires that the investigation of a suspected
disciplinary infraction must be conducted by "an employee of supervisory level
who has not been involved in the particular incident to be investigated."
                                                                          A-3015-18T2
                                        5
record shows, contrary to his contention on appeal, he was offered the

opportunity to call witnesses and declined to do so. We thus conclude that DOC

afforded Vasile with all of the rights and procedural protections to which he was

entitled at the hearing.    See Avant v. Clifford, 67 N.J. 496, 522 (1975)

(specifying the procedural due process requirements at a disciplinary hearing).

      In sum, we hold DOC's findings are supported by substantial credible

evidence in the record as a whole, and is not arbitrary, capricious or

unreasonable. Henry, 81 N.J. at 580. To the extent we have not addressed them,

any additional arguments Vasile raises in his pro se brief lack sufficient merit to

warrant discussion in this opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                           A-3015-18T2
                                        6